Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered October 13, 1987, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the court’s denial of certain discovery requests was forfeited by the defendant’s plea of guilty (see, People v Taylor, 65 NY2d 1, 5-6; People v Thomas, 74 AD2d 317, 319-320, affd 53 NY2d 338; People v Manzo, 99 AD2d 817; People v Corti, 88 AD2d 345, 348). The court’s denial of the requests did not affect its jurisdiction over the action and did not impinge on rights of constitutional dimensions (see, People v Taylor, supra, at 6). In any event, the court properly declined to direct the prosecutor to provide Rosario material approximately two months before the scheduled trial date (see, CPL 240.45) and properly denied the discovery requests which sought evidentiary material (see, CPL 200.95; People v Davis, 41 NY2d 678, 679-680; People v Dziedzic, 140 AD2d 737; People v Smith, 103 AD2d 859; People v Raymond G., 54 AD2d 596). Rubin, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.